Case: 14-12298   Date Filed: 01/06/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-12298
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 1:12-cv-01776-CAP



BARBARA J. LATTIMORE,

                                                           Plaintiff-Appellant,

                                 versus

BANK OF AMERICA HOME LOANS,

                                                                   Defendant,

BANK OF AMERICA, N.A.,

                                                         Defendant-Appellee.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                           (January 6, 2015)
                   Case: 14-12298        Date Filed: 01/06/2015   Page: 2 of 3


Before WILLIAM PRYOR, JORDAN, and BLACK, Circuit Judges.

PER CURIAM:

          Barbara Lattimore, proceeding pro se, appeals from the district court’s order

denying her post-judgment motions for reconsideration in her suit against Bank of

America, N.A. for claims related to a foreclosure on her home mortgage. The

district court, in a single order, denied both motions as untimely, and alternatively,

on the merits.


          On appeal, Ms. Lattimore does not contest the district court’s finding that

her post-judgment motions were untimely, nor does she dispute the district court’s

conclusion that her motions for reconsideration failed on the merits. While we

construe “briefs filed by pro se litigants liberally, issues not briefed on appeal by a

pro se litigant are deemed abandoned.” Timson v. Sampson, 518 F.3d 870, 874

(11th Cir. 2008) (citations omitted). By failing to address the district court’s

rulings in her initial brief, Ms. Lattimore has abandoned any challenge to them on

appeal. 1


          Rather than address the district court’s bases for denying her motions, Ms.

Latimore makes numerous arguments regarding the merits of her underlying case

and raises new claims against Bank of America. We have held that “except when


1
    Ms. Lattimore did not file a reply brief.
                                                 2
               Case: 14-12298     Date Filed: 01/06/2015   Page: 3 of 3


we invoke the ‘plain error doctrine,’ which rarely applies in civil cases, we do not

consider arguments raised for the first time on appeal.” Ledford v. Peeples, 657
F.3d 1222, 1258 (11th Cir. 2011). Accordingly, we decline to address the issues

Ms. Lattimore raises in her initial brief.


      AFFIRMED.




                                             3